 1

 2                                                                        JS-6
 3

 4

 5

 6

 7                             IN UNITED STATES DISTRICT COURT
 8                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10   KELI PARKER,                                   Case No.: 8:17-CV-00667-JLS(DFM)
11                Plaintiff,                        ORDER
12   v.
13   PETERS & FREEDMAN, LLP, et al.,
14                 Defendants.
15

16         Upon review of the parties Stipulation for Dismissal without Prejudice
17   (“Stipulation”), and good cause appearing,
18         IT IS ORERED the Stipulation is GRANTED. Defendant Peters & Freedman, LLP
19   is dismissed without prejudice.
20         IT IS FURTHER ORDERED that Plaintiff must file her Motion for attorneys’ fees
21   and costs on or before December 14, 2018.
22

23   Dated: November 16, 2018.
24

25

26
                                       HONORABLE DOUGLAS F. McCORMICK
27                                     UNITED STATES MAGISTRATE JUDGE
28
                                                  -1-
